Title: To George Washington from Thomas Mifflin, 24 May 1794
From: Mifflin, Thomas
To: Washington, George


               
                  
                  Phila. 24 May 1794
               
               The information contained in the letter from Genl Wilkins, which I communicated to you yesterday; and the general aspect of our affairs on the frontiers; enforcing the necessity of an immediate exertion, to support the Detachment, which the Legislature of Pennsylvania directed to be formed, for the purpose of protecting the Commissioners, who were authorised to lay out a town at Presqu’-isle, I have issued orders for drafting one thousand militia from the Western Brigades, for that particular service. I have the honor to inclose a copy of my Orders; and to be, with perfect respect, Sir, Your Excellencys Most obd. Hb.
            